DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/8/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/168,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because elements of the instant claims can be found within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one vertical mechanism in claims 1, 6 and 11; a retaining mechanism in claims 4 and 9; and at least one female or at least one male engaging anchoring mechanism in claims 5, 10 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Objections
Claim 1 and 6 are objected to because of the following informalities:  
With regard to claims 1 and 6: Line 7, it appears “connections” should be singular.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one vertical mechanism” found in claims 1, 6 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim limitation “at least one vertical mechanism” found in claims 4 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim limitation “at least one female or at least one male engaging anchoring mechanism” found in claims 5, 10 and 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to each function. It is noted that each 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 1: Line 3, it’s unclear if the limitation “wall section” found in line 3 of the claim is referencing one of the previously recited modular wall sections of line 1. It’s unclear if the front 
With regard to claim 2: The scope of the claim is unclear. As presented, the plumbing connection could join to a second electrical connection or the electrical connection could join to the second plumbing connection.  Line 3, Examiner suggests amending “a second electrical connection” to recite --a second electrical connection, respectively,--.
With regard to claim 3: Lines 1-2, the limitation “said at least one connection blade or prong” lacks sufficient antecedent basis. The limitation “said plurality of connection blades or prongs” lacks sufficient antecedent basis.
With regard to claim 4: It’s unclear if the front slash in the limitation “footer / bottom plate” found in lines 2 and 3 of the claim is indicating an equivalence, the term “and” or the term “or”. Examiner suggests amending each limitation to comprise a single term without a slash for clarity and precision. Further, it’s unclear if the limitation “a bottom flashing” found in line 3 of the claim is referencing the previously recited bottom flashing found in line 1.
With regard to claim 6:  Line 3, it’s unclear if the limitation “wall section” found in line 3 of the claim is referencing one of the previously recited modular wall sections of line 1. It’s unclear if the front slash in the limitation “footer / bottom plate” found in lines 3 and 4 of the claim is indicating an equivalence, the term “and” or the term “or”. Examiner suggests amending each limitation to comprise a single term without a slash for clarity and precision. Further, the limitation “a mating” found in line 10 
With regard to claim 8: Lines 1-2, the limitation “said at least one connection blade or prong” lacks sufficient antecedent basis. The limitation “said plurality of connection blades or prongs” lacks sufficient antecedent basis.
With regard to claim 9: It’s unclear if the front slash in the limitation “footer / bottom plate” found in lines 2 and 3 of the claim is indicating an equivalence, the term “and” or the term “or”. Examiner suggests amending each limitation to comprise a single term without a slash for clarity and precision. Further, it’s unclear if the limitation “a bottom flashing” found in line 3 of the claim is referencing the previously recited bottom flashing found in line 1.
With regard to claim 11: It’s unclear if the front slash in the limitation “footer / bottom plate” found in lines 3 and 4 of the claim is indicating an equivalence, the term “and” or the term “or”. Examiner suggests amending each limitation to comprise a single term without a slash for clarity and precision.
With regard to claim 13: It’s unclear if the front slash in the limitation “footer / bottom plate” found in line 3 of the claim is indicating an equivalence, the term “and” or the term “or”. Examiner suggests amending each limitation to comprise a single term without a slash for clarity and precision.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 9,455,561 B2) in view of Berrie (US 3,641,720) and in further view of Beyerle (US 3,358,298).
With regard to claims 1 and 11: Welch et al. discloses a present modular wall sections with electrical and structural ground connectors (fig. 3) comprising:
a wall section having a footer plate (46) (fig. 3);
said wall section having a first side with a vertical wall stud (36) having a male hook connection and a second side with a second vertical wall stud (38) having a complementary female hook connection at opposing outside surfaces (figs. 3-4);
said first side further having at least one electrical connection (54) having a blade or prong (fig. 4), and
said second side having a mating receiver connection (52) for receiving said blade or prong thereby providing a pass through of electricity through said wall section (fig. 4). 
Welch et al. does not disclose that said footer plate includes at least one vertical anchoring mechanism.
However, Berrie discloses a footer plate (39) includes at least one vertical anchoring mechanism (32) that secures said footer plate (39) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to have the footer plate include a retaining mechanism that secures said footer plate such as taught by Berrie in order to secure the wall section to a foundation for distribution of loading.
As previously noted, Welch discloses an electrical utility extending through the wall section.
Welch et al. in view of Berrie does not disclose that said first side further having at least one plumbing connection; and said second side having a mating receiving connection for said at least one plumbing connection thereby providing a pass through of plumbing through said wall section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall section of Welch et al. previously modified by Berrie to have pipes running through the wall such as taught by Beyerle in order to provide a water supply to a designated area.,  As modified,  the first side further comprises at least one plumbing connection; and the second side has a mating receiving connection for the at least one plumbing connection thereby providing a pass through of plumbing through said wall section.
With regard to claim 2: The at least one electrical connection (54) of Welch et al. joins to a second electrical connection with a push or a frictional lock (fig. 4).
With regard to claim 3: Welch et al. discloses that said at least one connection blade or prong of the at least one electrical connection (54) is mounted to a housing whereby said plurality of connection blades or prongs are configured to mate with at least a second modular wall section (fig. 4).
With regard to claim 4: Welch et al. does not disclose a bottom flashing that is secured to a foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing.
However, Berrie discloses a bottom flashing (13) that is secured to a foundation (31) and a footer plate (39) includes a retaining mechanism (38 and 43) that secures said footer plate (39) adjacent to said bottom flashing (13) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to include a bottom flashing that is secured to the foundation and said footer plate includes a retaining mechanism 
With regard to claim 5: Welch et al. as modified by Berrie discloses said at least one vertical anchoring mechanism least one male engaging anchoring mechanism.
With regard to claim 12: Welch as modified by Berrie and Beyerle discloses that said at least one plumbing connection joins to a second plumbing connection with a frictional lock (coupling).
With regard to claim 13: Welch et al. does not disclose a bottom flashing that is secured to a foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing.
However, Berrie discloses a bottom flashing (13) that is secured to a foundation (31) and a footer plate (39) includes a retaining mechanism (38 and 43) that secures said footer plate (39) adjacent to said bottom flashing (13) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to include a bottom flashing that is secured to the foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing such as taught by Berrie in to provide a connection that mitigates fluid intrusion, wherein the wall is secured to the foundation for distribution of loading.
With regard to claim 14: Welch et al. as modified by Berrie discloses said at least one vertical anchoring mechanism least one male engaging anchoring mechanism.
With regard to claim 15: Welch et al. as modified by Beyerle discloses that said at least one plumbing connection includes two plumbing connections for a cold and a separate hot water supply
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 9,455,561 B2) in view of Berrie (US 3,641,720).
With regard to claim 6: Welch et al. discloses a present modular wall sections with electrical and structural ground connectors (fig. 3) comprising:
a wall section having a footer plate (46) (fig. 3);
said wall section having a first side with a vertical wall stud (36) having a male hook connection and a second side with a second vertical wall stud (38) having a complementary female hook connection at opposing outside surfaces (figs. 3-4);
said first side further having at least one electrical connection (54) having a blade or prong (fig. 4), and
said second side having a mating receiver connection (52) for receiving said blade or prong thereby providing a pass through of electricity through said wall section (fig. 4). 
Welch et al. does not disclose that said footer plate includes at least one vertical anchoring mechanism.
However, Berrie discloses a footer plate (39) includes at least one vertical anchoring mechanism (32) that secures said footer plate (39) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to have the footer plate include a retaining mechanism that secures said footer plate adjacent such as taught by Berrie in order to secure wall section to a foundation for distribution of loading.
With regard to claim 7:  The at least one electrical connection (54) of Welch et al. joins to a second electrical connection with a push or a frictional lock (fig. 4).
With regard to claim 8: Welch et al. discloses that said at least one connection blade or prong of the at least one electrical connection (54) is mounted to a housing whereby said plurality of connection blades or prongs are configured to mate with at least a second modular wall section (fig. 4).
With regard to claim 9: Welch et al. does not disclose a bottom flashing that is secured to a foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing.
However, Berrie discloses a bottom flashing (13) that is secured to a foundation (31) and a footer plate (39) includes a retaining mechanism (38 and 43) that secures said footer plate (39) adjacent to said bottom flashing (13) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine wall of Welch et al. to include a bottom flashing that is secured to the foundation and said footer plate includes a retaining mechanism that secures said footer plate adjacent to said bottom flashing such as taught by Berrie in to provide a connection that mitigates fluid intrusion, wherein the wall is secured to the foundation for distribution of loading.
With regard to claim 10: Welch et al. as modified by Berrie discloses said at least one vertical anchoring mechanism least one male engaging anchoring mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to building walls anchored to a foundation and/or walls with utilities.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633